         Case 1:17-cv-05507-AKH Document 137-1 Filed 08/28/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------------X

CLAUDINNE FELICIANO,

                                                                              Case No. 1:17-cv-5507
                 Plaintiff,

                 -against-

CORELOGIC RENTAL PROPERTY
SOLUTIONS, LLC

                 Defendant.

--------------------------------------------------------------------------X

                   ORDER PRELIMINARILY APPROVING SETTLEMENT
                         AND DIRECTING NOTICE TO CLASS

          This matter comes before the Court on Plaintiff’s Motion for Motion for Preliminary

 Approval of the Proposed Class Action Settlement, the Class Notice Plan, and Appointment of

 Settlement Administrator. After review and consideration of the Settlement Agreement, the

 papers in support of the motion, including the Lesser Declaration, all of its accompanying

 exhibits, and all prior proceedings in this Action, it is hereby ordered as follows:

         1.       The Court preliminarily approves the proposed settlement on behalf of the class

 previously certified by the Court on July 29, 2019 (Dkt. No. 89) (the “Class”), including all

 terms and conditions set forth in the Settlement Agreement and finds, for the reasons set forth in

 Plaintiff’s motion papers, that it will likely be able to approve the proposed settlement pursuant

 to Fed. R. Civ. P. 23(e)(2). All definitions and terms set forth in the Settlement Agreement are

 incorporated herein by reference.

         2.       The Court incorporates its Order granting Plaintiff’s Motion to Certify the Class,

 (Dkt. No. 89) (“Class Certification Order”), which was granted over Defendant’s objections,
       Case 1:17-cv-05507-AKH Document 137-1 Filed 08/28/20 Page 2 of 7




and finds that this action is maintainable as a class action under Fed. R. Civ. P. 23(b)(3)

because, for the reasons set forth in the Class Certification Order, the perquisites of Fed. R. Civ.

P. 23(a) and Fed. R. Civ. P. 23(b)(3) are met on behalf of the Class, which was defined as:

       All individuals who within two years prior to the commencement of this action (1)
       were the subject of a credit report prepared by RPS; (2) prior to the issuance of the
       credit report, were a party in a Housing Court Proceeding filed in a New York State
       court, which had a disposition of dismissed, discontinued or withdrawn; and (3) the
       RPS credit report referenced the Housing Court Proceeding but failed to include
       such disposition.

The Class does not include Defendant’s officers, directors, and employees; Defendant’s attorneys;

the Named Plaintiff’s attorneys; any Judge overseeing or considering the approval of the

Settlement together with members of their immediate family and any judicial staff.

        3.     The Class consists of 1,921 members who did not previously timely exclude

themselves from participation in this class action;

        4.     If the Settlement Agreement is not finally approved, is not upheld on appeal, or is

otherwise terminated for any reason before the Effective Date, then Defendant may seek to

decertify the Class. The Settlement Agreement and all negotiations, proceedings, and documents

prepared, and statements made in connection therewith, shall be without prejudice to any Party

and shall not be deemed or construed to be an admission or confession by any Party of any fact,

matter, or proposition of law; and all Parties shall stand in the same procedural position as if the

Settlement Agreement had not been negotiated, made, or filed with the Court.

        5.     Pursuant to the Court’s Class Certification Order, Claudinne Feliciano has been

appointed as the Class Representative. Seth R. Lesser, Jeffrey A. Klafter, and Alexis H.

Castillo of Klafter, Olsen, & Lesser LLP and James Fishman of FishmanLaw, PLLC have been

appointed as counsel for the Class (“Class Counsel”).




                                             2
        Case 1:17-cv-05507-AKH Document 137-1 Filed 08/28/20 Page 3 of 7




           6.    The Court appoints American Legal Claim Services LLC as Settlement

Administrator.

           7.    The Court will hold a Final Approval Hearing pursuant to Fed. R. Civ. P. 23(e)

on _______________, 2020 (at least 120 days after entry of Preliminary Approval Order) at the

United States District Court, Southern District of New York, at the Daniel Patrick Moynihan

United States Courthouse, 500 Pearl St., New York, NY 10007-1312, __ _.m. for the following

purposes:

                (a)    To determine whether the proposed settlement is fair, reasonable, and

adequate and should be granted final approval by the Court;

                (b)    To determine whether a final judgment should be entered dismissing the

claims of the Class with prejudice, as required by the Settlement Agreement;

                (c)    To consider the application of Class Counsel for an award of attorney’s

fees, costs, and expenses, and the application for a service award to the Class Representative; and

                (d)    To rule upon other such matters as the Court may deem appropriate.

This date, time, and place shall be included in the settlement Notice to the Class. If, however,

the date and/or time of Final Approval Hearing is changed, notice of the change need only be

posted by the Court on the case docket and by the Settlement Administrator on its case related

website.

           8.   The Court has reviewed the proposed Class Notice Plan (including the CAFA

Notice and the form of settlement Notice to the Class) and preliminarily concludes that such

Notice constitutes the best notice practicable under the circumstances to the Class and satisfies

Rule 23(e) and due process, and hereby orders Class Counsel and the Settlement Administrator

to effectuate its provisions, as set forth in Section 4.2 of the Settlement Agreement.




                                             3
          Case 1:17-cv-05507-AKH Document 137-1 Filed 08/28/20 Page 4 of 7




          9.    If a Class Member chooses to opt-out of the settlement, that Class Member is

required to submit a request for exclusion to the Settlement Administrator, post-marked or sent

by an overnight service provided by the United States Post Office, Federal Express, United

Parcel Service or similar service on or before the date specified in the Class Notice, which shall

be sent to the Settlement Administrator and postmarked no later than thirty (30) days before the

Final Approval Hearing. A Class Member who submits a request for exclusion using the

procedure identified above shall be excluded from the Class if the Settlement Agreement is

granted Final Judgment and the Effective Date occurs. The Settlement Administrator and Class

Counsel are hereby ordered to effectuate the filing of the list of valid Opt Outs pursuant to

Section 4.4.5.2 of the Settlement Agreement.

          10.   A Class Member who does not file timely a request for exclusion from the

settlement or otherwise does not follow the procedure described in the Settlement Agreement for

requesting exclusion shall be bound by all subsequent proceedings, orders, and judgments in this

action.

          11.   Any Class Member who wishes to be heard orally at the Final Approval Hearing,

and/or who wishes for any objection to be considered, must file a written notice of objection on

or before the date specified in the Class Notice, which shall be no later than sixty (60) days after

the initial mailing of the Settlement Notice. The notice of objection shall be sent by First Class

United States Mail or by an overnight service provided by the United States Post Office, Federal

Express, United Parcel Service or similar service to the Settlement Administrator and the Clerk

of the Court. The objection must include the following: (1) the Class Member’s full name,

address and current telephone number; (2) all objections and the basis for any such objections

stated with specificity; (3) if the individual is represented by counsel, the name and telephone




                                             4
       Case 1:17-cv-05507-AKH Document 137-1 Filed 08/28/20 Page 5 of 7




number of their counsel; (4) if the objector intends to appear at the Final Approval Hearing,

either with or without counsel, the objection must so state and (5) if so (a) the identity of any

witnesses the objector may call to testify; (b) a listing of all exhibits the objector intends to

introduce into evidence at the Final Approval Hearing, if any, as well as true and correct copies

of such exhibits. Any Class Member who fails to timely file and serve a written objection

pursuant to the terms of this paragraph shall not be permitted to object to the approval of the

settlement or the Settlement Agreement, unless otherwise ordered by the Court, and shall be

foreclosed from seeking any review of the settlement or the terms of the Settlement Agreement

by appeal or other means.

        12.     No later than ten (10) business days prior to the Final Approval Hearing, Class

Counsel shall prepare and file with Defendant’s review and approval with the Court a motion

for final approval of the settlement; for Class Counsel’s application for fees, costs and expenses;

for the Class Representative’s application for a service award, as well as the list of opt outs from

the Settlement required by Section 4.4.5.2 of the Settlement Agreement and the list of all

persons who have timely objected to the settlement and all documents relating to the objections.

        13.     To effectuate the settlement, the Court hereby establishes the following deadlines

and dates for the acts and events as set forth in the Settlement Agreement, and directs the parties

to incorporate the deadlines and dates in the Settlement Notice as follows:

                     DESCRIPTION                                      DEADLINE

     Deadline for Plaintiff to provide to the            Within 10 business days of entry of
     Settlement Administrator with the list of           this order.
     settlement Class Members for notice purposes
     pursuant to Section 4.2.1 of the Settlement
     Agreement.




                                               5
       Case 1:17-cv-05507-AKH Document 137-1 Filed 08/28/20 Page 6 of 7




                     DESCRIPTION                                     DEADLINE

     Deadline for mailing of settlement notice by        Within 10 business days after receipt
     the Settlement Administrator pursuant to            of the list of settlement Class
     Section 4.2.3 of the Settlement Agreement.          Members from Class Counsel.



     Deadline for Class Members to submit written        Within 60 calendar days after the date
     objections to the Settlement.                       of initial mailing of the Settlement
                                                         Notice. Any objection must comply
                                                         with the requirements set forth in
                                                         paragraph 11, above.

     Deadline for Class Members to opt-out of the        No later than 30 days before Final
     Settlement.                                         Approval Hearing. Any Opt Out
                                                         Request by a Class Member must
                                                         comply with the requirements set
                                                         forth in paragraph 9, above.

     Deadline for Plaintiff to file a motion for final   Ten (10) business days prior to the
     approval of the settlement; for Class               Final Approval Hearing
     Counsel’s application for fees, costs and
     expenses; for the Class Representation’s
     application for a service award.

     Final Approval Hearing                              _________ _, 2020 (at least 120 days
                                                         from the date of entry of this Order
                                                         and no earlier than 90 calendar days
                                                         from the date Notice of Settlement
                                                         has been provided in accordance with
                                                         28 U.S.C. § 1715)



          14.   Pending the Final Approval Hearing, all other deadlines set in this Action shall

be suspended and all proceedings in this Action other than to effectuate the Settlement shall be

stayed.

          15.   The Court retains exclusive jurisdiction over this action to consider all further

matters arising out of or connected with the Settlement Agreement.



                                               6
      Case 1:17-cv-05507-AKH Document 137-1 Filed 08/28/20 Page 7 of 7




                                        BY THE COURT:


                                        ____________________________________
                                        HONORABLE ALVIN K. HELLERSTEIN
                                          UNITED STATES DISTRICT JUDGE

Dated: _________ __, 2020




                                   7
